                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION
                                       CASE NO. 5:19-CV-228-M




 LP. a minor child by his grandfather and Next Friend   )
 DONALD G. NEWSOME, MICHAEL PRICE and                   )
 CHANDLER PRICE ,                                       )
                                       Plaintiffs,      )                         ORDER
                                                        )
                 v.                                     )
                                                        )
 WAYNE COUNTY SHERIFF LARRY M. PIERCE,                  )
 in his official capacity; SERGEANT SCHOOL              )
 RESOURCE OFFICER BRANDY JONES, in her                  )
 individual capacity; SERGEANT SCHOOL                   )
 RESOURCE OFFICER SHATANA LATICE                        )
 JONES, in her individual capacity; LIEUTENANT          )
 SCHOOL RESOURCE OFFICER WILLIAM                        )
 KATES in his individual capacity; SERGEANT             )
 SCHOOL RESOURCE OFFICER MARION                         )
 WALTON in his individual capacity; WESTERN             )
 SURETY COMPANY; MARK ARMSTRONG,                        )
 individually and as employee for BUTTERFLY             )
 EFFECTS, LLC; BRITTNE BROOKS, individually             )
 and as employee for BUTTERFLY EFFECTS, LLC,            )
 BUTTERFLY EFFECTS, LLC, JOHN DOE 1 and                 )
 JOHNDOE2,                                              )
                                      Defendants.




        In light of this Court's orderofJanuary 30, 2020 at [DE-62], and the filing of the Second Amended Complaint

at [DE-63], the defendant Larry M. Pie~Motion to Dismiss [DE-46] is hereby DENIED AS MOOT.

          SO ORDERED this the ~c)        day of January, 2020.




                                                    UNITED STATES DISTRICT JUDGE
